FILED
                           NOT FOR PUBLICATION                                APR 23 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ANDRANIK KARABAJAKYAN, a                         No. 07-55859
former parolee on behalf of himself and a
class of similarly situated persons; GARY        D.C. No. CV-06-00541-ODW
BELTRAN,

              Plaintiffs - Appellants,           MEMORANDUM*

  v.

ARNOLD SCHWARZENEGGER,
Governor of California, in his individual
capacity; GRAY DAVIS, Former
Governor of California in his individual
capacity; RODERICK HICKMAN,
Former Secretary of the California Youth
and Adult Correctional Agency, and
CDCR, in his official capacity; ROBERT
PRESLEY, Former Secretary of the
California Youth and Adult Correctional
Agency, in his individual capacity;
MARGARITA PEREZ, Former
Chairperson of the California Board of
Prison Terms, in her individual capacity;
CAROL DALY, Former Chairperson of
the California Board of Prison Terms, in
her individual capacity; FERNANDO
PEREZ, Deputy Commissioner of the
California Board of Prison Terms, in his


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
individual capacity; THOMAS
WADKINS, Deputy Commissioner of the
California Board of Prison Terms, in his
individual capacity; JOHN INIGUEZ,
Associate Chief Deputy Commissioner of
the California Board of Prison Terms and
BPH, Head of the Office of Policy and
Appeals, in his individual capacity; JOHN
DOE 1 OR JANE ROE 1, Deputy
Commissioner Assigned to the Office of
Policy and Appeals whose true name is
currently unknown, in his or her individual
capacity; SYLVIA LABARE, Paralegal or
Related Aide in the Board of Prison Terms
Office of Policy and Appeals in her
individual capacity; CHRISTIAN
BECKER, Paralegal or Related Aide in the
Board of Prison Terms Office of Policy
and Appeals in her individual capacity;
MELVIN E. HUNTER, Executive
Director Atascadero State Hospital, in his
individual capacity,

             Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                   Otis D. Wright II, District Judge, Presiding

                            Submitted April 8, 2010**
                              Pasadena, California




       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: PREGERSON and THOMPSON, Circuit Judges, and CONLON, District
Judge.***

      The plaintiffs appeal the district court’s dismissal of their third amended

complaint with prejudice and without leave to amend. The plaintiffs also appeal

the court’s order denying reconsideration of that dismissal as well as several

procedural decisions. We have jurisdiction under 28 U.S.C. § 1291.

      We affirm the dismissal of this action and the denial of reconsideration for

the reasons stated by the district court. The plaintiffs’ contentions regarding

judicial reassignment, recusal, and briefing deadlines lack merit.

      AFFIRMED.




        ***
            The Honorable Suzanne B. Conlon, United States District Judge for
the Northern District of Illinois, sitting by designation.

                                          3